AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON SEPTEMBER 1, 2009 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MONMOUTH REAL ESTATE INVESTMENT CORPORATION (Exact name of registrant as specified in charter) Maryland (State or other jurisdiction of incorporation or organization) 22-1897375 (I.R.S. Employer Identification No.) Juniper Business Plaza, Suite 3-C, 3499 Route 9 North,
